Citation Nr: 0730743	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-17 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased (compensable) initial 
disability rating for service-connected bilateral hearing 
loss.

2. Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968 and from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

In June 2007, the veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO. A transcript of the hearing 
has been associated with his claims file.

The issue of an increased (compensable) initial disability 
rating for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The 10 percent disability rating currently in effect is the 
maximum schedular disability rating for tinnitus, whether it 
is perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown.




CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
disability rating greater than 10 percent for tinnitus. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87,  
Diagnostic Code 6260 (2002, 2007); Smith v. Nicholson, 19  
Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken. Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the veteran's claim.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). In this instance, the facts are not in dispute. 
Resolution of the appeal is  dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot. Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Tinnitus

The veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
evaluation assigned does not adequately reflect the severity 
of his disability.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007). If two 
ratings are potentially applicable, the higher will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
will be assigned. 38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). In other 
cases, the present level of disability is of primary  
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. In determining the level of 
current impairment, it is thus essential that the  disability 
be considered in the context of the entire recorded history. 
38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA. VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA. When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

In December 2004, the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating under 
Diagnostic Code 6260, which provides for the maximum 10 
percent disability rating for recurrent tinnitus. 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2007). The veteran then 
requested that he be granted an increased disability rating 
for the service-connected tinnitus, suggesting the assignment 
of a separate rating for tinnitus in each ear. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral. The Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations. As a consequence of the Federal 
Circuit's decision, the Board must adjudicate claims 
associated with tinnitus consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived in one ear or 
each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus. As the service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus by regulation and Diagnostic Code 
6260, which has been upheld by the Federal Circuit, there is 
no legal basis upon which to award an increased disability 
rating or a separate 10 percent disability rating whether or 
not tinnitus is perceived in one ear or each ear. As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law. Sabonis v.  
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.


ORDER

An initial disability rating in excess of 10 percent for 
service-connected tinnitus is denied.


REMAND

During his June 2007 Travel Board hearing, the veteran 
indicated that his bilateral hearing loss was more severe 
than reflected by his current disability rating. He also 
asserted that his most recent VA audiologic examination was 
inadequate.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test. Examinations are to be conducted without the 
use of hearing aids. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness. These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations. The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four. 38 C.F.R. § 4.85 (2007).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed. One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater. The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz. See 38 C.F.R. § 4.86 
(2007).

The veteran has submitted a private audiologic evaluation 
from J. M. Hodges, M.D., dated in September 2005, which was 
in a graph format and had not been converted to an 
appropriate numerical form. Accordingly, this evidence 
requires translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation.). Further, while it 
was reported that speech recognition ability of 64 percent in 
the right ear and 84 percent in the left ear was noted, 
review of the report does not indicate whether the speech 
audiometry was a controlled speech discrimination test using 
the Maryland CNC word list as required by 38 C.F.R. § 4.85 
(a) (2007).

Given the above noted deficiencies and assertions of the 
veteran, the Board is of the opinion that a contemporaneous 
and thorough VA examination is also warranted. Littke v. 
Derwinski, 1 Vet. App. 90 (1990). The VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall after contacting the 
veteran and securing any necessary release 
forms, obtain any further medical evidence 
not of record, including but not limited 
to information from Dr. Hodges as to 
whether the September 2005 audiological 
findings are based upon a controlled 
speech discrimination test using the 
Maryland CNC test parameters.

2. The RO/AMC shall arrange to have the 
September 2005 audiogram from Dr. Hodges 
translated to numeric form by a VA 
audiologist.

3. The RO/AMC shall make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an audiometric 
examination to determine the severity of 
his service-connected bilateral hearing 
loss. The evaluation should be in 
accordance with the criteria delineated in 
38 C.F.R. § 4.85 and should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test. All findings should be recorded in 
detail. The veteran's claims folder must 
be provided to the examiner for review 
prior to the examination. The examiner 
must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

5. The RO/AMC will then readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case. The Supplemental 
Statement of the Case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


